Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 24, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145100                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  FEDERAL HOME LOAN MORTGAGE                                                                               Brian K. Zahra,
  CORPORATION,                                                                                                        Justices
           Plaintiff-Appellee,
  v                                                                 SC: 145100
                                                                    COA: 305375
                                                                    Macomb CC: 2011-001389-CH
  COSTAS GOGOS and SOPHIA GOGOS,
           Defendants-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 2, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 24, 2012                       _________________________________________
           p0716                                                               Clerk